        2:19-cv-02353-CSB-EIL # 1          Page 1 of 6                                             E-FILED
                                                                 Monday, 30 December, 2019 03:30:25 PM
                                                                            Clerk, U.S. District Court, ILCD

                                UNITED STATES DISTRICT COURT
                             FOR THE CENTRAL DISTRICT OF ILLINOIS
                                       URBANA DIVISION

 LAMETRA KELLY,                                     )
                                                    )
                Plaintiff,                          )
                                                    )
        vs.                                         )          No. 2:19-cv-2353
                                                    )
 ILLINOIS AMERICAN WATER,                           )
                                                    )
                Defendant.                          )          JURY TRIAL DEMANDED

                                   COMPLAINT AT LAW

       NOW COMES Plaintiff, Ms. Lametra Kelly, by and through her attorney of record,

Ronald S. Langacker, and for her Complaint at Law, hereby states as follows:

                                 NATURE OF THE ACTION

1. This action is brought to remedy unlawful discrimination and retaliatory practices as stated

   under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., and

   discrimination pursuant to 42 U.S.C. § 1981. Plaintiff seeks injunctive relief including, but

   not limited to: back pay and reinstatement to her prior position, other make-whole relief,

   compensatory damages, and punitive damages against the Defendant.

                                  JURISDICTION AND VENUE

2. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343 and 42 U.S.C. § 2000e-

   5(f)(3).

3. Venue is proper in the Urbana Division of the Central District of Illinois because the

   employment practices hereafter alleged to be unlawful were committed within this judicial

   district.




                                                1
        2:19-cv-02353-CSB-EIL # 1            Page 2 of 6



                        EXHAUSTION OF ADMINISTRATIVE REMEDIES

4. Plaintiff has exhausted all of her administrative remedies prior to bringing this lawsuit.

5. Plaintiff filed a charge of discrimination with the Illinois Department of Human Rights in

   cause 2019SF1294, on February 19, 2019. See Plaintiff’s Exhibit A, attached hereto. Plaintiff

   received a Notice of Right to Sue from the Equal Employment Opportunity Commission on

   October 4, 2019, a true and correct copy of which is attached hereto as Plaintiff's Exhibit B.

   All allegations of said charges and exhibits are incorporated by reference hereto.

                                            PARTIES

6. Plaintiff, Ms. Lametra Kelly, is a permanent resident of the United States who, at the time of

   the events outlined in the Complaint, resides in Champaign County, Illinois.

7. Plaintiff was an “employee” within the meaning of Title VII of the Civil Rights Act of

   1964, as amended, 42 U.S.C. § 2000e et seq.

8. During all relevant times, Defendant, Illinois American Water (“Illinois Water”) constitutes a

   corporation doing business within this judicial district. Illinois Water is a covered entity

   within the meaning of the Civil Rights Act of 1866, and further is an employer engaged in an

   industry affecting commerce within the meaning of Sections 701(b), (g) and (h) of Title VII,

   42 U.S.C. §§ 2000e(b), (g) and (h).

                                       STATEMENT OF FACTS

9. At all relevant times therein, Plaintiff is a protected party under VII of the Civil Rights Act of

   1964, as amended, 42 U.S.C. § 2000e et seq., in that she is an African-American female.

10. Illinois Water is a commercial utility provider organized and existing under the laws of the

   state of Illinois.




                                                 2
         2:19-cv-02353-CSB-EIL # 1           Page 3 of 6



11. Plaintiff was employed full-time with Illinois Water as a Senior Operations Representative

   from approximately February 2018 until February 1, 2019.

12. Plaintiff was the only African-American employed at the Defendant’s Champaign, Illinois

   location during the relevant time period.

13. During Plaintiff’s employment with Defendant, she experienced racial discrimination from

   her coworkers. Plaintiff’s coworkers referred to her as being “colored” on multiple occasions,

   and at times, would ask racially insensitive questions such as whether Plaintiff’s favorite

   drink was Hennessey.

14. On October, 2018, and again on January, 2019, Plaintiff contacted Defendant’s Human

   Resources Department to report that she was experiencing racially-based discrimination and

   harassment from her coworkers.

15. On February 1, 2019, Defendant abruptly terminated Plaintiff’s employment, allegedly due to

   complaints from her coworkers, though Plaintiff was not provided with a copy of the

   complaints or any substantive information regarding the same.

                                                COUNT I
                                      (Violation of Title VII – Race)

16. Plaintiff repeats and re-alleges the paragraphs in this Complaint as if fully set forth herein.

17. Plaintiff is in a protected class in that her race is African-American.

18. At all times during the course of her employment, Plaintiff performed her job duties and

   satisfied all reasonable expectations imposed upon her in connection with her employment.

19. Plaintiff suffered an adverse employment action as she was terminated from her employment

   as a result of her race.

20. By the conduct described above, the Defendant has willfully and intentionally, with malice or

   reckless disregard of Plaintiff’s rights as an African-American employee, engaged in



                                                  3
         2:19-cv-02353-CSB-EIL # 1           Page 4 of 6



   unlawful and discriminatory employment practices materially affecting and altering the terms

   and conditions of Plaintiff’s employment in violation of Title VII.

21. Plaintiff was treated differently than her similarly-situated coworker(s). Other individuals

   who were not members of the Plaintiff's protected class with similar contributions and

   achievements have not been terminated under similar circumstances.

22. That as a direct and proximate result of one or more of the above acts of discrimination as

   described above, Plaintiff has sustained monetary damages, damage to her professional

   reputation, emotional distress, and is entitled to compensatory damages, punitive damages, as

   well as attorneys’ fees and costs.

                                                COUNT II
                                 (Violation of Title VII - Retaliation)

23. Plaintiff repeats and re-alleges the paragraphs in this Complaint as if fully set forth herein.

24. Title VII makes it unlawful for an employer to discriminate against an employee because he

   or she has opposed any practice made an unlawful by Title VII, or if he or she has made a

   charge, testified, assisted, or participated in any manner in an investigation, proceeding, or

   hearing under Title VII.

25. Plaintiff engaged in a protected activity in that she reported incidents of harassment and

   discriminatory conduct on the part of her coworkers to Defendant’s management.

26. Plaintiff was retaliated against by her employer as a result of her race and for reporting

   unlawful harassment.

27. A causal connection exists between the protected activity and the adverse employment

   action.

28. Illinois Water has subjected Plaintiff to the above-described less favorable terms and

   conditions of employment, failed to take proper steps to address Plaintiff’s complaints of



                                                  4
         2:19-cv-02353-CSB-EIL # 1           Page 5 of 6



   discrimination and harassment, and terminated Plaintiff’s employment because of her

   protected activity in violation of Title VII.

29. Illinois Water has treated similarly situated employees more favorably than Plaintiff.

30. That as a direct and proximate result of one or more of the above acts of retaliation as

   described above, Plaintiff has sustained monetary damages, damage to her professional

   reputation, emotional distress, and is entitled to compensatory damages, punitive damages, as

   well as attorneys’ fees and costs.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Court:

A. Award damages to Plaintiff for loss of pay and benefits incurred as a result of the

   discrimination against her as alleged in this complaint, pursuant to and within the statutory

   limits under Title VII of the Civil Rights Act as well as incidental, consequential, and

   punitive damages;

B. Order that the Illinois Water reinstate Plaintiff to her prior position;

C. Grant Plaintiff a judgment for compensatory damages as to each count in an amount

   sufficient to fully compensate Plaintiff, and grant Plaintiff a judgment against the Defendant

   for punitive damages;

D. Assess against Illinois American Water and in favor of the Plaintiff such liquidated and

   exemplary damages as may be provided by law for the willful violations of the law;

E. Award Plaintiff damages for pain and suffering;

F. Award Plaintiff pre-judgment interest for the defined sum of wages and benefits lost;

G. Grant Plaintiff reasonable attorneys’ fees, costs, and fees for experts; and

H. Grant Plaintiff such other relief as this Court deems necessary and proper.




                                                   5
       2:19-cv-02353-CSB-EIL # 1   Page 6 of 6



      PLAINTIFF DEMANDS TRIAL BY JURY.

                                          LAMETRA KELLY,
                                          PLAINTIFF

                                          By: /s/Ronald S. Langacker
                                          Ronald S. Langacker
                                          Attorney for Plaintiff


Ronald S. Langacker, #6239469
Attorney for Plaintiff
Langacker Law, Ltd.
210 N. Broadway Ave.
Urbana, Illinois 61801
(217) 954-1025
ron@langackerlaw.com




                                      6
